Citation Nr: 0520645	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia and 
history of schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to March 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On the separation report dated in March 1981, the veteran 
indicated that he had a history of excessive worrying.  The 
service medical records are otherwise silent for any 
indications of psychoses or symptoms associated with any 
psychotic disorder.  

The record contains single-sheeted VA "service connected 
admission reports" dated in April 1994, January 1995, and 
May 2000 on which a dual diagnosis of schizophrenia/bipolar 
disorder is noted.  

In a VA Greater Los Angeles Healthcare system letter dated in 
September 2000, an examiner noted that the veteran had been 
in the "dual diagnosis treatment program since 1986."  

In a VA outpatient record dated in March 2002, it is noted 
that the veteran was hospitalized in 1986 for a diagnosis of 
schizophrenia.  Also noted is the veteran's history of dual 
diagnosis.  There is no hospitalization report dated in 1986 
associated with admission for schizophrenia.  

In a statement dated in February 2003, the veteran indicated 
monthly treatment by Dr. Robert Trichter.  The veteran noted 
that he had ceased to be treated through VA.  There are no 
records of treatment by Dr. Trichter, and no indication in 
the record of any attempt to obtain those records.  

Furthermore, in an undated statement associated with the 
claims folder, the veteran indicated that he had no idea of 
what a mental disorder was during service, but noted that he 
had indicated in the report from his separation examination 
that he had tendencies to worry excessively.  The veteran 
also noted that he had spent four months in the Persian Gulf 
in offensive tactical operations at the time of the Iran/ 
Iraq conflict.  There is nothing in the veteran's service 
records to indicate that he was stationed in the Persian Gulf 
during service.  The veteran stated that he did not know what 
was wrong with him, but that he could not adjust to service 
life.  He stated that he was called narcisstic and was 
discharged before his expected separation date.  The veteran 
stated that he sought treatment shortly after separation 
because he was suicidal and tortured inside.  The veteran 
noted that there had been no search for his records dated in 
the 1980s that indicated treatment for his disorder.  The 
veteran also noted that he had sought help outside the VA 
system since October 2002.  

In light of the above, the record is considered inadequate 
for the purpose of making an informed decision on the matter 
on appeal.  Thus, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This matter is hereby remanded 
for development as follows.  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including those associated with any 
hospital admissions, who treated the 
veteran for any symptoms associated with 
schizophrenia, or schizoaffective 
disorder since his separation from 
service.  After securing the necessary 
releases, the RO should obtain these 
records.  

2.  Then, the RO should arrange for an 
examination toe determine the date of 
onset of his psychiatric disorder.  The 
claims folder must be reviewed by the 
examiner.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder is in any way 
related to the veteran's period of 
service including his complaints of 
excessive worry.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


